DREW, Justice.
Writ of certiorari has issued herein for alleged conflict with decisions of this Court in Walker & McClellana v. Chancey, 96 Fla. 82, 117 So. 705, and DeVore v. Lee, 158 Fla. 608, 30 So.2d 924.
The decision of the district court in this, cause1 was simply that the agreement between the parties, which formed the basis for petitioner’s original action for declaratory relief, was so ambiguous and indefinite as to be unenforceable. Upon this theory the chancellor’s finding for plaintiff-lessor, the petitioner, awarding damages and excusing performance because of repudiation by lessee, was reversed. It is clear from the opinion that the court’s conclusions as to ambiguity were not confined to that resulting from lessee’s failure to furnish advertising copy for the sign contemplated by the parties, but instead related to lack of specifications by which performance might be objectively measured.
Without regard to its propriety upon the record and language construed, the decision-does not conflict with the cited cases upon the point of law involved. Neither relates-to the necessity for delineation of terms in-such agreements, and could not in any event give rise to conflict upon such an-established principle of law in the absence-of contrary conclusions upon similar factual situations.2 The petitioner, upon full-consideration, falls short of the showing of irreconcilable precedents essential to the exercise of our jurisdiction in this area.3
Writ discharged.
ROBERTS, C. J., and TERRELL,. THOMAS, HOBSON, THORN AL and O’CONNELL, JJ., concur.

. Truly Nolen, Inc. v. Atlas Moving & Storage Warehouses, Inc., Fla.App., 125 So.2d 903.


. Ansin v. Thurston, Fla.1958, 101 So.2d 808.


. Florida Power & Light Co. v. Bell, Fla. 1959, 113 So.2d 697; Williams v. Noel,. Fla.1959, 112 So.2d 5.